219 Ga. 412 (1963)
134 S.E.2d 20
DUNN
v.
CAMPBELL, Commissioner of Agriculture.
22206.
Supreme Court of Georgia.
Submitted October 14, 1963.
Decided November 7, 1963.
*414 Schreiber & Rozier, for plaintiff in error.
Eugene Cook, Attorney General, G. Hughel Harrison, Leroy C. Hobbs, Assistant Attorneys General, contra.
PER CURIAM.
The second ground of general demurrer is that the petition does not set forth a valid cause of action for declaratory judgment. This court has held in full-bench cases: "While, under Ga. L. 1959, p. 236, amending the Declaratory Judgments Act (Ga. L. 1945, p. 137; Code Ann. § 110-1101 et seq.), by adding thereto Section 1 (c), one is not precluded from obtaining relief by declaratory judgment merely because the complaining party has other adequate legal or equitable remedy or remedies, yet `The object of the declaratory judgment is to permit determination of a controversy before obligations are repudiated or *415 rights are violated.' Rowan v. Herring, 214 Ga. 370, 374 (105 SE2d 29), and cases there cited. And where, as here, the petition shows that the rights of the parties have already accrued and no facts or circumstances are alleged which show that an adjudication of the plaintiffs' rights is necessary in order to relieve the plaintiffs from the risk of taking any future undirected action incident to their rights, which action without direction would jeopardize their interests, the petition fails to state a cause of action for declaratory judgment." Pinkard v. Mendel, 216 Ga. 487, 490 (2) (117 SE2d 336); State v. Hwy. Dept. v. Ga. Southern &c. R. Co., 216 Ga. 547 (2) (117 SE2d 897). The present suit is a simple statutory action for the collection of an assessment instituted under and as provided by the Georgia Agricultural Commodities Promotion Act (Ga. L. 1961, pp. 301, 348, Section 20; Code Ann. § 5-2920). In the opinion of the court it falls squarely within the rule above stated and hence does not set forth cause for a declaratory judgment.
The trial judge erred in overruling the defendant's demurrer to the petition.
Judgment reversed. All the Justices concur, except Quillian, J., who dissents.
QUILLIAN, Justice, dissenting. The foregoing opinion does not express my views. I think the petition set forth a cause for declaratory judgment and was not subject to demurrer for any of the reasons assigned.